DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
	On page 29, line 29 of the Specification the term “TACBOW11” is inconsistent with the term “TACBOW0011” found in claim 28. This appears to be a typographical error and Applicant should review the Specification for similar typographical errors.
	On pages 46 and 47, Applicant should add “Continuation of Table 6” to the table, and on page 52, Applicant should add “Continuation of Table 9” to the table.
	Pages 60-71 must be submitted as separate documents and removed from the end of the Specification. The last sentence on page 59 should be amended accordingly.
On page 15, lines 10-11, Applicant has improperly incorporated by reference material essential to the claimed invention. The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR § 1.57(g).
Appropriate correction is required.
Information Disclosure Statement
The listing of references on pages 60-71 of the specification is not a proper information disclosure statement.  37 CFR § 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 20, last line, “with a fungal endophyte” renders the claim indefinite because it is unclear if the selected wheat plant is capable of forming a stable symbiotic combination with the fungal endophyte used to inoculate the candidate wheat plant at line 3 or if there is some other non-recited method that is “optionally” practiced in “selecting a wheat plant”. Hence, the metes and bounds of the claim are unclear.
	At claims 26 and 33, the claims are indefinite because it is unclear if the parenthetical limitations are meant to limit the fungal endophyte to the specific deposit or if the deposit is meant to represent the fungal endophyte recited. Hence, the metes and bounds of the claims are unclear.
Claims 21, 26 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel endophytes.  Since the endophytes is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the endophytes are not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the endophytes.  A deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the endophytes and it is not apparent if the endophytes is readily available to the public.  It is noted that Applicants have deposited the endophytes on pages 14-15 of the Specification, but there is no indication in the specification as to public availability.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
Claims 21 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of a wheat plant in general to screen fungal endophytes for stable symbiotic combinations, does not reasonably provide enablement for the use of the specific wheat lines listed in claim 28.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	The claims rely upon a third party to enable one of skill in the art to practice the claimed invention. See Ex parte Humphreys 24 USPQ2d 1255, 1259 (BdPatApp&Int, 1992) which teaches that the ability of others to obtain material from a third party prior to and after the filing date of an application does not establish that upon issuance of a patent on such application that such material will continue to be accessible to the public.
	The issue is evidenced by the NBRP-WHEAT Centre Material Transfer Agreement that supplies the what lines recited in Claim 28. Said Agreement requires the public to not “seed IPR over the germplasm and/or DNA or related information” under item 3-1 of the Agreement. Further, the Centre does not provide any assurance of unrestricted access to the plant material after the issuance of a patent on the Application. Hence, it would require undue trial and error experimentation to make and use the invention as claimed.
Claims 21 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a method of identifying a wheat plant that forms a stable symbiotic combination with a fungal endophyte, wherein the wheat plant comprises chromosome modifications that increase the compatibility of the wheat plant with an Epichloe endophyte infection.
	Applicant describes a method of identifying a wheat plant that forms a stable symbiotic combination with a fungal endophyte. Applicant further describes using TACBOW wheat lines. TACBOW0059 and TACBOW0236 have “alien chromosome addition and substitutions, but what the exact “chromosome modifications” are, are not described.
	Applicant does not describe what structure or function in a wheat plant comprising a chromosome modification increases the compatibility of the wheat plant with an Epichloe endophyte infection. The recited “compatibility” is not a direct function but a consequence of one or more not described by Applicant.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. A method is not described if products used in the method are not described.  See 64 Fed. Reg. 71427, 71428 (1999), comment No. 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-24, 26 and 29-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasslandz Technology Ltd and AgResearch Ltd. (Grasslandz 2014).
	Grasslandz discloses the method at instant claims 20 and 21 of identifying a plant that forms a stable symbiotic combination with an Epichloe fungal endophyte isolated from Elymus spp. In Figure 4 on page 22 (instant claims 22-24). The step of “endophyte retention” means the endophyte is present in the seed of the inoculated plant as shown in Figure 1 on page 11 (instant claims 31 and 36. Grasslandz discloses that the plant includes wheat on page 5, 6th paragraph. Grasslandz discloses the Epichloe fungal endophyte AR3067 and AR3108 in Tables 1 and 2 on pages 8 and 24; and Epichloe fungal endophyte AR3002, AR2013 and AR3070 in Table 3 on page 25 as recited in instant claims 26 and 33. Grasslandz discloses that the Epichloe fungal endophytes AR3067 and AR3108 produce lolines in Table 2 on page 24 (instant claim 32). Hence, Grasslandz has previously disclosed the claimed invention.
	Concerning claim 27, the limitation “chromosome modifications” is given its broader reasonable interpretation as being a wheat plant that is different from a parental line. Further, Grasslandz discloses using Triticale which is a cross between wheat and rye and would constitute a wheat plant comprising chromosome modifications.
	Concerning the limitations of instant claims 29, 30, 34 and 35, the limitations therein are directed to a desired outcome of the endophyte/wheat combination. See Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC SCalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then the prior art anticipates the claimed method.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasslandz Technology Ltd and AgResearch Ltd. (Grasslandz 2014) in view of Simpson et al (2014 Journal of Systematics and Evolution 52(6): 794-806)
	Grasslandz teaches the method at instant claim 21 of identifying a plant that forms a stable symbiotic combination with an Epichloe fungal endophyte isolated from Elymus spp. In Figure 4 on page 22 (instant claims 22-24). The step of “endophyte retention” means the endophyte is present in the seed of the inoculated plant as shown in Figure 1 on page 11 (instant claims 31 and 36. Grasslandz teaches that the plant includes wheat on page 5, 6th paragraph.
	Grasslandz does not explicitly teach using a fungal endophyte of the species Epichloe bromicola.
	Simpson et al teaches the E. bromicola endophyte AR3060, and a wheat plant inoculated therewith in Figure 3 on page 802.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claims to modify the method taught by Grasslandz using the E. bromicola endophyte AR3060 taught by Simpson et al. Grasslandz motivates one of ordinary skill in the art to screen endophytes using wheat plants to identify useful and stable combinations thereof, especially on page 5, 6th paragraph. Given the success of Simpson et al, one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Grasslandz using other Epichloe endophytes to inoculate wheat plants.

Conclusion
No claims are allowed.
Claim 28 appears to be free of the prior art which does not teach using the listed wheat lines to screen wheat/endophyte combinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663